UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 21, 2010 First Midwest Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of Incorporation) 0-10967 (Commission File Number) 36-3161078 (IRS Employer Identification No.) One Pierce Place, Suite 1500, Itasca, Illinois, 60143 (Address of principal executive offices)(Zip Code) (630) 875-7450 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4 (c)) 1 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective as of December 21, 2010, Lawrence E. Washow resigned as a director of First Midwest Bancorp, Inc. (“FMBI” or the “Company”).Mr. Washow did not resign because of a disagreement with the Company or any matter relating to the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRST MIDWEST BANCORP, INC. (Registrant) Date: December 23, 2010/s/ Cynthia A. Lance By:Cynthia A. Lance Title: Executive Vice President and Corporate Secretary 2
